        CASE 0:20-cv-02621-PJS-BRT Doc. 11 Filed 03/16/21 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA


Travis Widner,                                  Court File No.: 20-cv-2621 (PJS/BRT)

             Plaintiff,
                                             ORDER FOR DISMISSAL
vs.

Associated Banc-Corp d/b/a
Associated Bank,

             Defendant.



      The parties have stipulated to dismissal of this case. Based on a review of the file,

record and proceedings herein, IT IS HEREBY ORDERED that this action is

DISMISSED WITH PREJUDICE, each party to bear its own costs and fees.

      LET JUDGMENT BE ENTERED ACCORDINGLY.



Dated: ______________, 2021                     ______________________________
